Citation Nr: 0735381	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-20 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 to September 
1992.  Additional service was also reported.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Decatur, Georgia , wherein the RO denied service connection 
for a heart condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is claiming service connection for a heart 
condition.  The Board finds a medical examination and opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.  In November 1990, during active service, the 
veteran was hospitalized for complaints of chest pain.  The 
veteran's electrocardiograph showed no pathology and 
indicated the veteran's heart was normal.  Upon discharge, he 
was found to have chest pain syndrome of undefined etiology 
and possible pericarditis.  The service medical records 
indicate that the veteran had follow-up appointments to 
determine if his chest pain was musculoskeletal or 
cortochondritis.  Such treatment records indicate 
reproducible tenderness and recurrent chest pain.  

A November 2002 Mental Health Primary Care Note indicates 
that the veteran has a fixed myocardial perfusion defect in 
the apical and anteroapical walls most consistent with 
myocardial infarction.  A July 2003 echo consult note shows a 
mild elevation in the pulmonary arterial systolic pressure.  
Since the veteran has a current heart condition and 
experienced chest pain during active service, he is to be 
afforded a VA examination and opinion.  A VA examination for 
the purpose of a nexus opinion is necessary because (1) the 
record contains competent evidence of current symptomatology 
regarding some of the disorders mentioned below; (2) there 
are relevant notations concerning such in the veteran's 
service medical records; and (3) the evidence indicates that 
the claimed disabilities may be associated with in-service 
injuries.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that the latter element is a low threshold).


Accordingly, the case is REMANDED for the following action:

1. Issue the veteran proper notice of the 
information or evidence needed to 
establish the claim on appeal; include 
the regulations regarding disability 
rating and/or effective date pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2. Schedule the veteran for a 
cardiac examination with an 
appropriate examiner to determine 
the nature and etiology of his heart 
condition. The examiner should 
comment as to whether it is at least 
as likely as not (that is, a 
probability of 50 percent or better) 
that the veteran has a chronic heart 
disorder that was first manifested 
during active service. Any opinion 
should be accompanied by a clear 
rationale consistent with the 
evidence of record.  The claims 
folder should be made available to 
the examiner for review in 
conjunction with the examination, 
and the examiner should acknowledge 
such review in the examination 
report.

3. Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent statement of 
the case or supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MARJORIE A. AUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



